Citation Nr: 1646972	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  16-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted in order to reopen a claim for service connection for residuals of a cold weather injury to the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.S.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1949 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and April 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Seattle, Washington, in September 2016.  A transcript of that hearing has been associated with the claims file.

The record was held open for 60 days following the September 2016 in order to provide the Veteran and his representative an opportunity to submit additional evidence.  However, to date, no additional evidence has been received.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2002, the RO considered and denied a claim for service connection for a cold injury to the feet.  The Veteran was informed of the decision and of his appellate rights.  

2.  In December 2002, the Veteran submitted a statement to VA, noting that he wanted a re-evaluation of his foot disorder claim and included a signed medical release form.  His representative enclosed a cover letter indicating that the Veteran was filing a claim for service connection for a foot disorder.  

3.    The RO issued a rating decision in June 2003 that denied reopening the claim for service connection for a cold injury to the feet.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  There was also no relevant evidence received within one year of the determination. 

3.  The evidence received since the June 2003 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a cold injury to the feet.

4.  The Veteran's current degenerative joint disease and Raynaud's phenomenon of the feet are related to his military service.



CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for a cold injury to the feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the June 2003 rating decision is new and material, and the claim for service connection for a cold injury to the feet is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Degenerative joint disease with Raynaud's phenomenon of the feet was incurred in active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen and grant the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In this case, the RO previously considered and denied the Veteran's claim for service connection for a cold injury to the feet in a February 2002 rating decision.  In that decision, the RO noted that the Veteran's service treatment records were negative for any findings of a cold injury.  The RO also found that there was no evidence relating a current disability to his military service.  

The Veteran submitted a statement in December 2002, which indicated that he wanted his foot disorder claim to be re-evaluated.  A new medical release form, which contained additional information, was also submitted at that time.  The Veteran's representative indicated in a cover letter that he was submitting a claim for service connection.

The RO issued another rating decision in June 2003, which denied the Veteran's claim.  In that decision, the RO found that new and material evidence had not been submitted.  The Veteran was notified of the June 2003 rating decision and of his appellate rights; however, he did not file an appeal.  Moreover, there was no pertinent evidence submitted within one year thereafter.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 2003 rating decision is final.

The Veteran subsequently filed an application to reopen his claim in December 2012.  In support of his claim, he submitted medical records from Dr. B.P. (initials used to protect privacy) showing treatment for a foot disorder, to include Raynaud's phenomenon with a history of frostbite.  The Veteran also submitted a statement from a service member who served with him.  That lay statement described the cold conditions during their military service.  This evidence was not considered at the time of the June 2003 rating decision.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a cold injury to the feet.  38 C.F.R. § 3.156(a).  

Turning to the merits of the claim, the Board notes that the Veteran's service treatment records do not reveal a diagnosis of residuals of a cold injury or any symptoms thereof.  

The Veteran was afforded a VA examination in January 2002 in connection with his claim.  After an evaluation, the examiner found no clear residuals of frostbite; however, he diagnosed the Veteran interphalangeal degenerative joint disease.  The examiner also opined that, although the degenerative joint disease of the feet could be related to the Veteran's age, the distal location of the degenerative joint disease along with the other symptoms the Veteran was experiencing indicated that the etiology of the bilateral foot degenerative joint disease was at least as likely as not the sequela of frostbite.

The Veteran also submitted private treatment records from Dr. B.P.  Those records show that, at an appointment in June 2014, the Veteran reported a history of frostbite while in service and stated that his feet were constantly cold.  Dr. B.P. diagnosed the Veteran with paronychia and Raynaud's phenomenon with a history of frostbite.

A VA medical opinion was also obtained in April 2015.  After a review of the medical records, the examiner opined that the Veteran had no residuals of frostbite, except arthritis, which was questionably related to frostbite.  However, she stated that, in the context of a completely normal physical examination other than arthritis, it was less likely than not that the arthritis was a residual cold injury, as one would expect to see evidence of residuals of tissue freezing through subcutaneous layers of skin.

The Board finds that the April 2015 VA medical opinion has limited probative value in this case, as it did not adequately take into account the Veteran's testimony regarding his symptoms and did not address the medical assessment by Dr. B.P., which found cold injury residuals upon examination.  Resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for degenerative joint disease with Raynaud's phenomenon of the bilateral feet.


ORDER

Service connection for degenerative joint disease and Raynaud's phenomenon of the bilateral feet is granted.



REMAND

During his September 2016 hearing, the Veteran testified that his PTSD symptoms had worsened since his last VA examination, to include recent suicidal ideology.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the current severity and manifestations of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


